Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated October 13, 2021, has been received. By way of this reply, Applicant has amended claims 1, 3, and 15-18 and canceled claims 2, 4, and 14.
Claims 1, 3, and 15 are currently under examination.
The rejections of record can be found in the previous Office action, dated April 20, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2021 was filed after the mailing date of the first Office action on the merits on April 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant's arguments in light of the amendments to the claims have been considered but are not found to be persuasive. 
Applicant's amended claim 1 recites an antibody or antibody fragment that specifically targets dysfunctional tumor antigen-specific CD8 T cells, wherein the antibody or antibody fragment targets a marker or receptor expressed on the surface of the T cell, but does not specify the expressed receptor or marker. Under the broadest reasonable interpretation of the claim, this may indicate that any expressed receptor or marker may be used with the claimed invention, including markers not yet discovered. Applicant's Table 2 in the specification recites dozens of such possible markers, including some that are listed as "description not found". 
The claims are drawn to any antibody or fragment thereof which targets any member of this vast genus. The skilled artisan would not be in possession of the hundreds of possible antibodies or fragments thereof broadly encompassed by the claimed invention.
This rejection is therefore maintained.
Applicant is invited to amend the claims to incorporate the elected species GPNMD in the independent claim in order to obviate this rejection.


Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim 14 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s cancellation of claim 14 has rendered this rejection moot, and it is hereby withdrawn.

Claim 4 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s cancellation of claim 4 has rendered this rejection moot, and it is hereby withdrawn.

Claim Rejections - 35 USC § 102
Claims 1-4 and 14-15 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitzer ("Modeling Organism-Wide Immunity in Health and Cancer", ProQuest  by Carmona et al. (Oncolmmunology, 9:1, 1737369).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn. However, Applicant’s amendments to the claims necessitated a new grounds of rejection, as detailed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer ("Modeling Organism-Wide Immunity in Health and Cancer", ProQuest Dissertations and Theses (2016), cited in previous Office action) in view of Carmona (Oncolmmunology, 9:1, 1737369, cited in previous Office action) and Alvarez (Humana Press 2002, chapter 4).
Spitzer teaches that transmembrane-glycoprotein NMB (GPNMB) is expressed by B16 tumor cells, a solid melanoma cell line, and that administration of an anti-GPNMB antibody leads to increased leukocyte infiltration, including activated effector/memory T cells, compared to untreated tumors (page 93, third paragraph).
However, Spitzer does not explicitly teach treating a subject in need thereof with a solid tumor cancer.
Carmona teaches that exhausted tumor-specific tumor-infiltrating CD8+ T lymphocytes are present in the B16 tumor microenvironment (abstract, figure 1 and page 7, left column, third paragraph).
Alvarez teaches that the B16 cell line is a melanoma cell line used to analyze metastasis, and is useful for analyzing solid tumor formation and metastasis in humans (page 74, first paragraph). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Spitzer, Carmona, and Alvarez to arrive at the claimed invention. Spitzer teaches the use of B16 melanoma cells in their experiments, which is a model for melanoma recognized for its validity as a model for human cancers, according to the 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
Claims 1-4 and 14-15 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7-9 of U.S. Patent No. 10,034,939.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644